TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2014



                                      NO. 03-14-00114-CR


                                    Sara Dishman, Appellant

                                                 v.

                                  The State of Texas, Appellee




              APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order rendered by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the district court’s

order. Therefore, the Court affirms the district court’s order. The appellant shall pay all costs

relating to this appeal, both in this Court and the court below.